Title: From John Adams to Timothy Pickering, 21 April 1800
From: Adams, John
To: Pickering, Timothy



Sir
Philadelphia April 21st 1800

I have considered Mr. Harrisons letter to you of the 10th. & in consequence of his opinion & the intimation of the judges, you may prepare a pardon for William Durelle, for all the sentence, except what relates to the security for future good behavior. I wish however that I had more information of the nature of the libell. You will please to write Mr. Harrison & inform him, that I leave entirely to his discretion, the conduct of the prosecution against Mr. Peck.
As to Mrs. Greenleaf, the reasons urged by the Attorney of the district are quite sufficient for me to consent and indeed to direct a nolle prosequi.
I am Sir, your most obedient & humble servant.
